DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I and species A in the reply filed on 5/12/2022 is acknowledged.
Claims 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and claims 8, 14, and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/12/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/31/2020, 4/2/2020, and 8/6/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 3, line 2 is objected to because of the following informalities:   
Line 2 recites “and external coupling members”. Examiner suggests amending line 2 to recite “and the external coupling members” since antecedent basis is provided for the external coupling members in claim 2, which claim 3 is dependent on. 
Claim 19, line 2, line 2-3, and line 5 are objected to because of the following informalities:   
Line 2 recites “the barrel”. Claim 19 is dependent on claim 11. Claim 11 introduces the barrel as the hollow cylindrical barrel. Claim 15, also dependent on claim 11, refers to the barrel as the hollow cylindrical barrel. Examiner suggests replacing “the barrel” with “the hollow cylindrical barrel” in order to keep claim terminology clear and consistent. 
Line 2-3 recites “the syringe”. Examiner suggests replacing “the syringe” with “the enteral syringe” in order to keep claim terminology clear and consistent.
Line 5 recites “such that contained volume”. Examiner suggests replacing “such that contained volume” with “such that a contained volume” for clarity purposes. 
Claims 25 and 26 are objected to because of the following informalities:   
Line 1 of claims 25 and 26 recite “The enteral fluid delivery device of claim 24”. Claim 24 however claims a fluid delivery device, not an enteral fluid delivery device. Examiner suggests either amending claim 24 to recite “An enteral fluid delivery device” or amending claims 25 and 26 to recite “The fluid delivery device of claim 24”.
Claim 26, line 4 is objected to because of the following informalities:   
Line 4 recites “the ENFit coupling”. Line 2 recites “an ISO 80369-3 compatible ENFit coupling”. Examiner suggests replacing “the ENFit coupling” with “the ISO 80369-3 compatible ENFit coupling” in order to keep claim terminology clear and consistent. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 10,
Line 1-3 recites “selected from a syringe, an enteral fluid collection device, an enteral fluid storage device, an enteral fluid delivery tube or an enteral fluid delivery conduit”. It is unclear what structure is selected from a syringe, an enteral fluid collection device, an enteral fluid storage device, an enteral fluid delivery tube or an enteral fluid delivery conduit. Based on the disclosure it appears the enteral fluid device is selected from a syringe, an enteral fluid collection device, an enteral fluid storage device, an enteral fluid delivery tube or an enteral fluid delivery conduit. Appropriate correction is required. Examiner suggests replacing “selected from a syringe, an enteral fluid collection device, an enteral fluid storage device, an enteral fluid delivery tube or an enteral fluid delivery conduit” with “wherein the enteral fluid device is selected from a syringe, an enteral fluid collection device, an enteral fluid storage device, an enteral fluid delivery tube or an enteral fluid delivery conduit”. For examination purposes Examiner construes the enteral fluid device to be selected from a syringe, an enteral fluid collection device, an enteral fluid storage device, an enteral fluid delivery tube or an enteral fluid delivery conduit.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7, 9-13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuki (U.S. PG publication 20180014998).
In regard to claim 1,
Yuki discloses an enteral dosing control coupling (figure 5A and 5B, item 220 and 921) comprising a cylindrical collar (figure 5A and 5B, item 921) defining a hollow internal chamber (see figure 5B which shows the cylindrical collar 921 has a hollow internal chamber), and a lumen extension tip (figure 5A and 5B, item 220) projecting axially into the internal chamber (see figure 5B) and defining an internal lumen (figure 5B, item 28) extending axially therethrough (see figure 5B).
In regard to claim 2,
Yuki discloses the enteral dosing control coupling of claim 1, further comprising external coupling members (figure 5A, item 925) formed on a portion of the cylindrical collar (see figure 5A and 5B).
In regard to claim 7,
Yuki discloses the enteral dosing control coupling of claim 1, wherein the lumen extension tip is integrally formed with the cylindrical collar (see figure 6 and paragraph [0045] and [0078]).
In regard to claim 9,
Yuki discloses an enteral fluid device (figure 5A and 5B, item 2) comprising the enteral dosing control coupling of claim 1 (see rejection of claim 1 above and figure 5A and 5B).
In regard to claim 10,
Yuki discloses the enteral fluid device of claim 9, selected from a syringe, an enteral fluid collection device, an enteral fluid storage device, an enteral fluid delivery tube or an enteral fluid delivery conduit (see 112 rejection above; the enteral fluid device is a syringe as shown in figure 5A and 5B; paragraph [0078]).
In regard to claim 11,
Yuki discloses an enteral syringe (figure 5A and 5B, item 2) comprising:
a hollow cylindrical barrel (figure 5A and 5B, item 212) comprising a cylindrical collar (figure 5A and 5B, item 921) defining a hollow internal chamber (see figure 5B) and comprising external coupling members (figure 5A and 5B, item 925); and 
a dosing control coupling (figure 5A and 5B, item 220) comprising a lumen extension tip (figure 5A and 5B, item 220) projecting axially into the internal chamber (see figure 5B), the lumen extension tip defining an internal lumen (figure 5B, item 28) extending therethrough (see figure 5B).
In regard to claim 12,
Yuki discloses the enteral syringe of claim 11, wherein the cylindrical collar is generally shaped and sized according to the ISO 80369-3 standard (paragraph [0050] and [0095]).
In regard to claim 13,
Yuki discloses the enteral syringe of claim 11, wherein the lumen extension tip is generally integrally formed with the cylindrical collar (see figure 6 and paragraph [0045] and [0078]).
In regard to claim 15,
Yuki discloses the enteral syringe of claim 11, wherein the lumen extension tip comprises a generally elongate cylindrical body (see figure 5B and 6, item 220) comprising a base portion (figure 6, item 221) for coupling engagement within the hollow cylindrical barrel of the enteral syringe (see figure 6; paragraph [0079]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yuki (U.S. PG publication 20180014998) as evidence by Reinhard (U.S. patent no 6280418).
In regard to claim 3,
Yuki discloses the enteral dosing control coupling of claim 2, wherein the cylindrical collar and external coupling members are compatible with a male ENFit coupling comprising a hub centrally positioned therein and defining an internal conduit extending therethrough (Examiner notes the term “ENFit” as defined in paragraph [0003] of Applicant’s disclosure means ISO 80369-3 design standard. Additionally the term hub encompasses a hub formed on a cap as supported by figure 7 of Applicant’s disclosure which shows hub H of cap TC. Examiner further notes the male ENFit coupling comprising a hub centrally positioned therein and defining an internal conduit extending therethrough is not positively required by the claim. Since the cylindrical collar and external coupling members of Yuki are ISO 80369-3/ENFit formatted as supported by paragraph [0050] of Yuki, they are compatible with a compatible/appropriate sized male ENFit coupling comprising a hub centrally positioned therein and defining an internal conduit extending therethrough as evidence by Reinhard who supports that a male coupling/cap item 6 of Reinhard with a hub item 14 of Reinhard centrally positioned therein and defining an internal conduit extending therethrough is compatible with a cylindrical collar 5 of Reinhard and external coupling members 5a of Reinhard. Since item 14 of Reinhard is received within the chamber formed by item 5 of Reinhard, the coupling is construed as male. Examiner notes the male ENFit coupling comprising a hub centrally positioned therein and defining an internal conduit extending therethrough would be of compatible/appropriate size to the enteral dosing control coupling of Yuki and thereby protect the coupling from contaminants before use.
In regard to claim 4,
Yuki as evidence by Reinhard teaches the enteral dosing control coupling of claim 3, wherein the lumen extension tip is sized, shaped and positioned within the cylindrical collar for compatible fitting engagement within the internal conduit of the hub of the male ENFit coupling (Examiner notes the internal conduit of the hub of the male ENFit coupling is not positively required by the claims. See analysis of claim 3 above wherein as evidence by Reinhard the lumen extension tip is sized, shaped and positioned within the cylindrical collar for compatible fitting engagement within the internal conduit of a compatibly sized hub of the male ENFit coupling. See figure 2 of Reinhard which supports that the lumen extension tip item 3 of Reinhard is sized, shaped and positioned within the cylindrical collar for compatible fitting engagement within the internal conduit of a compatibly sized hub of the male ENFit coupling as shown in figure 2 of Reinhard. The Lumen extension tip of Yuki is sized, shaped and positioned within the cylindrical collar for compatible fitting engagement within an appropriately sized internal conduit of a compatibly sized hub of the male ENFit coupling to thereby protect the coupling from contaminants before use). 
In regard to claim 24,
Yuki discloses a fluid delivery device (figure 5A and 5B, item 2) comprising: 
a lumen extension tip (figure 5A and 5B, item 220) defining a fluid delivery conduit (figure 5B, item 28) extending through the lumen extension tip (see figure 5B); 
an outer coupling collar (figure 5B, item 921) configured for engagement with a compatible coupling element (Examiner notes “configured for engagement with a compatible coupling element” is an intended use limitation and the outer coupling collar of Yuki is fully capable of engagement with a compatible/appropriately sized coupling element as evidence by Reinhard. Since the outer coupling collar and external coupling members of Yuki are ISO 80369-3 formatted as supported by paragraph [0050] of Yuki, they are compatible with a compatible/appropriate sized coupling element as evidence by Reinhard who supports that a coupling/cap item 6 of Reinhard is compatible with an outer coupling collar 5 of Reinhard, external coupling members 5a of Reinhard, and lumen extension tip 3 of Reinhard. Examiner notes the compatible coupling element would be appropriately sized to engage with the outer coupling collar of Yuki to thereby protect the fluid delivery device from contaminants before use. Examiner further notes figure 7 of Applicant’s disclosure shows a cap TC attached to a fluid delivery device).
In regard to claim 25,
Yuki as evidence by Reinhard teaches the enteral fluid delivery device of claim 24, comprising an enteral fluid delivery syringe (figure 5B, item 212 and 18 of Yuki) having a barrel (figure 5B, item 212 of Yuki) and a plunger (figure 5B, item 18 of Yuki) for advancement and retraction within the barrel (paragraph [0054] of Yuki) and defining a variable-volume fluid reservoir (figure 5B, item 15 of Yuki) within the barrel (see figure 5B of Yuki wherein the reservoir is a variable-volume fluid reservoir within the barrel due to the fact that the volume can be varied by use of the plunger as supported by paragraph [0054] of Yuki), wherein the fluid delivery conduit extending through the lumen extension tip is in fluid communication with the variable-volume fluid reservoir of the syringe (see figure 5B of Yuki and [0079] of Yuki).
In regard to claim 26,
Yuki as evidence by Reinhard teaches the enteral fluid delivery device of claim 24, wherein the compatible coupling element comprises an ISO 80369-3 compatible ENFit coupling (Examiner notes “the compatible coupling element” is not positively required by the claims. See analysis of claim 24 above. Since the outer coupling collar and external coupling members of Yuki are ISO 80369-3 formatted, the compatible coupling element would also be of a compatible/size format and therefore be an ISO 80369-3 compatible ENFit coupling) and the lumen extension tip and the outer coupling collar are configured for compatible engagement with corresponding portions of the ENFit coupling (Examiner notes “configured for compatible engagement with corresponding portions of the ENFit coupling” is an intended use limitation and the lumen extension tip and the outer coupling collar are fully capable of compatible engagement with corresponding portions of the ENFit coupling as evidence by Reinhard who supports that a lumen extension tip item 3 of Reinhard and the outer coupling collar item 5 of Reinhard are fully capable of compatible engagement with corresponding portions item 14 and item 6B of Reinhard of coupling 6 of Reinhard. The lumen extension tip and the outer coupling collar of Yuki are fully capable of compatible engagement with corresponding portions of an appropriately sized/shaped ENFit coupling to thereby protect the fluid delivery device from contaminants before use. Examiner further notes figure 7 of Applicant’s disclosure shows a cap TC attached to a fluid delivery device.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yuki (U.S. PG publication 20180014998).
In regard to claim 5,
Yuki discloses the enteral dosing control coupling of claim 1.
Yuki is silent as to wherein the lumen extension tip defines a contained volume of between about 0.005 milliliters to about 0.03 milliliters.
It would have been an obvious matter of design choice to modify Yuki to include wherein the lumen extension tip defines a contained volume of between about 0.005 milliliters to about 0.03 milliliters since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. Yuki discloses that the liquid collection needle can be used for collecting any liquid (paragraph [0134]). Therefore it would be an obvious modification to modify Yuki to include a lumen extension tip with the appropriate size contained volume depending on the liquid to be collected/intended use of that liquid. One of ordinary skill in the art would recognize the contained volume of the lumen extension tip would vary depending on the intended liquid and use.
In regard to claim 6,
Yuki teaches the enteral dosing control coupling of claim 5.
Yuki is silent as to wherein the lumen extension tip defines a contained volume of about 0.01 milliliters.
It would have been an obvious matter of design choice to modify Yuki to include wherein the lumen extension tip defines a contained volume of about 0.01 milliliters since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. Yuki discloses that the liquid collection needle can be used for collecting any liquid (paragraph [0134]). Therefore it would be an obvious modification to modify Yuki to include a lumen extension tip with the appropriate size contained volume depending on the liquid to be collected/intended use of that liquid. One of ordinary skill in the art would recognize the contained volume of the lumen extension tip would vary depending on the intended liquid and use.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yuki (U.S. PG publication 20180014998) further in view of Brown (U.S. Patent no 3672369).
In regard to claim 19,
Yuki discloses the enteral syringe of claim 11, further comprising a plunger (figure 5B, item 18 and 19) axially movable within the barrel to fill and dispense fluid into and from the syringe (paragraph [0054]), the plunger comprising an elongate body (see figure 5B, item 18) comprising a forward end (figure 5B, item 19).
Yuki fails to disclose a forward end having a spear-like tip, the spear-like tip being insertable within the internal lumen of the lumen extension tip such that contained volume within the internal lumen of the lumen extension tip is substantially zero, and thus, dosing inconsistencies and anomalies in accuracy during fluid delivery are substantially, if not entirely, eliminated.
Brown teaches a plunger (figure 1-3, item 24, 30 and 35) axially movable within the barrel (item 12) to fill and dispense fluid into and from the syringe (column 1, line 60-column 2, line 1-5; Examiner notes “to fill and dispense fluid into and from the syringe” is an intended use limitation and due to the structure of the plunger the plunger is fully capable of being used to fill and dispense fluid into and from the syringe), the plunger comprising an elongate body comprising a forward end having a spear-like tip (figure 2 and 3, item 35; Examiner notes paragraph [055] of Applicants disclosure supports that the term spear-like encompasses a rod), the spear-like tip being insertable within the internal lumen (item 21) of the lumen extension tip (portion that forms lumen 21) such that contained volume within the internal lumen of the lumen extension tip is substantially zero and thus, dosing inconsistencies and anomalies in accuracy during fluid delivery are substantially eliminated (column 2, line 15-22; Examiner notes since the contained volume within the lumen extension tip is substantially zero, dosing inconsistencies and anomalies in accuracy during fluid delivery are substantially eliminated).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yuki to include a forward end having a spear-like tip, the spear-like tip being insertable within the internal lumen of the lumen extension tip such that contained volume within the internal lumen of the lumen extension tip is substantially zero, and thus, dosing inconsistencies and anomalies in accuracy during fluid delivery are substantially, if not entirely, eliminated, as taught by Brown, for the purpose of assuring that all of the medicament is discharged from the lumen (column 2, line 15-22 of Brown).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koelper (U.S. PG publication 20160143815) discloses an enteral dosing control coupling as shown in figure 7 comprising a cylindrical collar item 124 defining a hollow internal chamber, and a lumen extension tip projecting axially into the internal chamber and defining an internal lumen item 125 extending axially therethrough as shown in figure 7. Additionally the enteral dosing control coupling is ISO 80369-3 formatted as supported by paragraph [0025] [0033] and is configured to couple with item 130 which is also ISO 80369-3 as supported by paragraph [0037] of Koelper. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783    
/KEVIN C SIRMONS/               Supervisory Patent Examiner, Art Unit 3783